Elizabeth Lidgett Execx to the Estate of the late Peter Lidgett deceased plaint, against John Watts Deft in an action of the case for non payment of twenty two pounds Seven Shillings due by bill bearing date the. 17th June Anno. 1674. with interest & other due damages according to attachmt datd 30th august. 1676. . . . The Jury . . . found for the plaintife two & twenty pounds Seven Shillings according to bill & costs of Court, allowed Sixteen Shillings Six pence.
Execucion issued Novembr 28. 1676.